ABRAXAS PETROLEUM CORPORATION 25,234,467 shares of Common Stock This prospectus relates to the offer and sale from time to time of up to an aggregate of 25,234,467 shares of our common stock by the selling stockholders named in this prospectus.The selling stockholders may sell none, some or all of the shares offered by this prospectus.We cannot predict when or in what amounts a selling stockholder may sell any of the shares offered by this prospectus.We will not receive any proceeds from any such sale by any selling stockholder. Investing in our common stock involves risks.Please carefully read the information under the headings “Forward-Looking Statements” on page ii and “Risk Factors” beginning on page 5 of this prospectus before you invest in our common stock. Our common stock trades on The NASDAQ Stock Market under the symbol “AXAS.” On November 2, 2009, the closing price of our common stock on The NASDAQ Stock Market was $1.60. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. This Prospectus is dated November 3, 2009 TABLE OF CONTENTS Page FORWARD LOOKING INFORMATION 1 ABOUT THIS PROSPECTUS 1 SUMMARY 1 RISK FACTORS 5 USE OF PROCEEDS 14 DESCRIPTION OF CAPITAL STOCK 15 SELLING STOCKHOLDERS 18 PLAN OF DISTRIBUTION 21 LEGAL MATTERS 22 EXPERTS 22 WHERE YOU CAN FIND MORE INFORMATION 22 GLOSSARY OF TERMS 24 You should rely only on the information contained or incorporated by reference in this prospectus.We have not authorized anyone to provide you with different information.You should not assume that the information contained in this prospectus is accurate as of any date other than the date on the front of this prospectus.You should not assume that the information contained in the documents incorporated by reference in this prospectus is accurate as of any date other than the respective dates of those documents. Our business, financial condition, results of operations and prospects may have changed since those dates. i ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission utilizing a “shelf” registration process or continuous offering process.Under this shelf registration process, the selling stockholders may, from time to time, sell the securities described in this prospectus in one or more offerings.This prospectus provides you with a general description of the securities which may be offered by the selling stockholders.Each time a selling stockholder sells securities, the selling stockholder is required to provide you with this prospectus and, in certain cases, a prospectus supplement containing specific information about the selling stockholder and the terms of the securities being offered.That prospectus supplement may include additional risk factors or other special considerations applicable to those securities.Any prospectus supplement may also add, update, or change information in this prospectus.If there is any inconsistency between the information in this prospectus and any prospectus supplement, you should rely on the information in the prospectus supplement.You should read both this prospectus and any prospectus supplement together with additional information described under “Where You Can Find More
